STATE OF DELAWARE CERTIFICATE OF CONVERSION FROM A NON-DELAWARE CORPORATION TO A DELAWARE CORPORATION PURSUANT TO SECTION DELAWARE GENERAL CORPORATION LAW 1.) The JURISDICTION WHERE THE Non-Delaware Corporation first formed is State of Colorado. 2.) The jurisdiction immediately prior to filing this Certificate is Colorado. 3.) The date the Non-Delaware Corporation first formed is May 6, 1983. 4.) The name of the Non-Delaware Corporation immediately prior to filing this Certificate is BayHill Capital Corporation. 5.) The name of the Corporation as set forth in the Certificate of Incorporation is BayHill Capital Corporation. IN WITNESS WHEREOF, the undersigned being duly authorized to sign on behalf of the converting Non-Delaware Corporation have executed this Certificate on the day of , A.D.. By: Name:_Brian G. Lloyd Print or Type Title:Incorporator Print or Type
